Citation Nr: 1019116	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  04-38 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to VA benefits based on a period of service 
from August 1977 to July 1982.

2.  Entitlement to service connection for psychiatric 
disability, claimed as bipolar disorder.

3.  Entitlement to an initial compensable rating for 
osteoarthritis of the right shoulder, status post anterior 
capsulorrhaphy, rated as 10 percent disabling from April 
2003.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to July 
1982 and was discharged under other than honorable 
conditions; he served again from March 1987 to August 1988 
and was honorably discharged.

This matter was last before the Board of Veterans' Affairs 
(Board) in August 2008, on appeal from rating decisions of 
the Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board denied the Veteran's claims 
of entitlement to VA benefits based on his first period of 
service and to service connection for a mental disorder; the 
claim regarding a shoulder disability was remanded for 
further development.

The Veteran appealed the August 2008 decision to the Court of 
Appeals for Veterans Claims (Court).  The Veteran and VA 
filed a Joint Motion for Remand with the Court.  In an 
October 2009 Order, the Court remanded the claim to the Board 
for compliance with the instructions in the Joint Motion.  

The Board observes that the Veteran has submitted additional 
evidence (including lay statements and evidence of an award 
of Social Security Administration (SSA) benefits) to VA since 
his claims were last adjudicated.  However, as a written 
waiver of RO review was submitted in April 2010, the law does 
not require that the Board return the appeal to the RO/AMC 
for initial consideration of the new evidence.  38 U.S.C.A. § 
7104 (2009); 38 C.F.R. § 20.1304(c) (2009).

The issues of entitlement to an earlier effective date for a 
service-connected shoulder disability (see statement of 
December 2008) and of entitlement to a
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU) (see statement 
of November 2008) have been raised by the record, but have 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are REFERRED to the AOJ for appropriate 
action.  

The issues of entitlement to service connection for a mental 
disorder, including bipolar disorder, and entitlement to an 
initial compensable rating for osteoarthritis of the right 
shoulder (status post anterior capsulorrhaphy), rated as 10 
percent disabling from April 2003, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1. The Veteran served on active duty from August 1977 to July 
1982 and was discharged under other than honorable 
conditions.

2. The Veteran received a general discharge under honorable 
conditions for his service from March 1987 to August 1988.

3.  During his first period of active duty, the Veteran was 
absent without leave (AWOL) a total of more than 900 days: 
from June 5 to June 21, 1979 (15 days); from August 27 to 
September 25, 1979 (29 days); from November 10, 1979 to April 
14, 1981 (522 days); from May 4 to June 4, 1981 (30 days); 
and August 4, 1981 to June 24, 1982 (330 days).

4.  The record reflects that the Veteran was experiencing 
mental illness and had become antisocial concurrent with his 
periods of AWOL during his first period of active duty.


CONCLUSION OF LAW

The character of the Veteran's discharge from his period of 
service from August 1977 to July 1982 is a not bar to the 
payment of VA monetary benefits.  38 U.S.C.A. §§ 101, 5303 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.12, 3.354(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Under the VCAA, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103. See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As the Board has granted the full benefit sought with respect 
to the issue decided appeal, there is no prejudice to the 
Veteran under VA's duties to notify and assist.  As such, any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Character of Discharge

An individual seeking VA benefits must first establish status 
as a veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997).  
The term "veteran" means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).

A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 
38 C.F.R. § 3.12(a) (2009).  A discharge issued under 
honorable conditions is binding on VA. 38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and 
regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the 
former service member was discharged or released under one of 
the following conditions listed under 38 C.F.R. § 3.12(c): 
(1) As a conscientious objector who refused to perform 
military duty, wear the uniform, or comply with lawful order 
of competent military authorities; (2) By reason of the 
sentence of a general court-martial; (3) Resignation by an 
officer for the good of the service; (4) As a deserter; (5) 
As an alien during a period of hostilities, where it is 
affirmatively shown that the former service member requested 
his or her release; and (6) By reason of a discharge under 
other than honorable conditions issued as a result of an 
absence without official leave (AWOL) for a continuous period 
of at least 180 days (the regulation provides certain 
exceptions to this condition).

A person discharged under conditions other than honorable on 
the basis of an AWOL period of at least 180 days is barred 
from receipt of VA benefits "unless such person demonstrates 
to the satisfaction of the Secretary that there are 
compelling circumstances to warrant such prolonged 
unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(6).

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors 
will be considered in determining whether there are 
"compelling circumstances" to warrant the prolonged 
unauthorized absence:

(i) Length and character of service 
exclusive of the period of prolonged 
AWOL. Service exclusive of the period of 
prolonged AWOL should generally be of 
such quality and length that it can be 
characterized as honest, faithful and 
meritorious and of benefit to the Nation.

(ii) Reasons for going AWOL. Reasons 
which are entitled to be given 
consideration when offered by the 
claimant include family emergencies or 
obligations, or similar types of 
obligations or duties owed to third 
parties. The reasons for going AWOL 
should be evaluated in terms of the 
person's age, cultural background, 
educational level and judgmental 
maturity. Consideration should be given 
to how the situation appeared to the 
person himself or herself, and not how 
the adjudicator might have reacted. 
Hardship or suffering incurred during 
overseas service, or as a result of 
combat wounds of other service-incurred 
or aggravated disability, is to be 
carefully and sympathetically considered 
in evaluating the person's state of mind 
at the time the prolonged AWOL period 
began.

(iii) A valid legal defense exists for 
the absence which would have precluded a 
conviction for AWOL. Compelling 
circumstances could occur as a matter of 
law if the absence could not validly be 
charged as, or lead to a conviction of, 
an offense under the Uniform Code of 
Military Justice. For purposes of this 
paragraph, the defense must go directly 
to the substantive issue of absence 
rather than to procedures, 
technicalities, or formalities.

The Board is not required to simply accept an appellant's 
statements that he had compelling circumstances for a 
prolonged period of AWOL.  See Lane v. Principi, 339 F.3d 
1331, 1340 (Fed. Cir. 2003) (adjudicator permitted to look at 
totality of evidence rather than merely accepting whatever 
rationale a claimant might offer for periods of AWOL).

As to the regulatory bars, a discharge or release because of 
one of the offenses specified under 38 C.F.R. § 3.12(d) is 
considered to have been issued under dishonorable conditions: 
(1) Acceptance of an undesirable discharge to escape trial by 
general court-martial; (2) Mutiny or spying; (3) An offense 
involving moral turpitude (This includes, generally, 
conviction of a felony); (4) Willful and persistent 
misconduct (This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious); (5) Homosexual acts 
involving aggravating circumstances or other factors 
affecting the performance of duty (examples of homosexual 
acts involving aggravating circumstances or other factors 
affecting the performance of duty include child molestation, 
homosexual prostitution, homosexual acts or conduct 
accompanied by assault or coercion, and homosexual acts or 
conduct taking place between service members of disparate 
rank, grade, or status when a service member has taken 
advantage of his or her superior rank, grade, or status.).

An act constitutes willful misconduct where it involves 
deliberate or intentional wrongdoing with knowledge of, or 
wanton and reckless disregard of, its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  38 C.F.R. § 
3.1(n).

A discharge or release from service under one of the above 
conditions specified in 38 C.F.R. § 3.12(c) and (d) is a 
statutory or regulatory bar to the payment of benefits, 
unless it is found that the person was insane at the time of 
committing the offense causing such discharge or release or 
unless otherwise specifically provided. 38 U.S.C.A. § 
5303(b); 38 C.F.R. § 3.12(b).  Insanity is a defense to all 
statutory and regulatory bars, while compelling circumstances 
is only a defense to the statutory bar involving an AWOL 
period of at least 180 days.

VA regulations provide that an insane person is one (1) who, 
while not mentally defective or constitutionally 
psychopathic, except when a psychosis has been engrafted upon 
such basic condition, exhibits, due to disease, a more or 
less prolonged deviation from his normal method of behavior; 
or (2) who interferes with the peace of society; or (3) who 
has so departed (become antisocial) from the accepted 
standards of the community to which by birth and education he 
belongs as to lack the adaptability to make further 
adjustment to the social customs of the community in which he 
resides.  38 C.F.R. § 3.354(a).  

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity under 38 C.F.R. § 3.354(a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity does not fall within the definition 
of insanity in that regulation.  It was further indicated 
that a determination of the extent to which an individual's 
behavior must deviate from his normal method of behavior 
could best be resolved by adjudicative personnel on a case- 
by-case basis in light of the authorities defining the scope 
of the term insanity.  The opinion provided guidance with 
regard to the phrases "interferes with the peace of 
society," "become antisocial," "accepted standards of the 
community," and "social customs of the community."  The 
opinion also held that behavior which was generally 
attributable to a substance-abuse disorder did not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which was generally considered to fall within the 
scope of the term insanity and therefore did not constitute 
insane behavior.  VAOPGCPREC 20-97 (May 22, 1997).  The Board 
is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and precedent 
opinions of the General Counsel of the VA.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2009).

The burden is on an appellant to submit competent medical 
evidence that he or she was insane at the time of any 
offenses.  Stringham, 8 Vet. App. at 449.  There need be no 
causal connection between the insanity and the misconduct, 
but the insanity and the acts leading to the discharge must 
be concurrent.  38 C.F.R. § 3.354(b).

The Veteran's service personnel records reveal that his date 
of entry into active service was August 1977.  He served 
until July 1982 and was discharged under other than honorable 
conditions.  The Veteran acknowledges that he had periods of 
AWOL, including those which exceeded 180 days, but contends 
that the character of his service is not a bar to the receipt 
of VA benefits.  He has previously alleged that there were 
compelling circumstances -a need for treatment of an injury 
to his shoulder- that warranted his unauthorized absences 
and/or that he was insane, as defined by 38 C.F.R. § 3.354; 
now he alleges only insanity (see letter of October 2007).  
As such, he maintains that his discharge under other than 
honorable conditions should not bar him from receiving VA 
benefits.

The Veteran's enlistment examination, dated February 1977, 
reflects a normal evaluation.  He reported no nervous trouble 
of any sort and no depression or anxiety.

Service personnel records reveal that the Veteran first when 
AWOL in June of 1979.  Upon his return, he received emergency 
treatment and was diagnosed with probable schizoid 
personality disorder.  The medical officer noted that he had 
been AWOL because he felt like he could not stand to be 
around others, felt depressed and worthless, and had 
occasional urges to do violence to others.  A mental status 
examination revealed no psychotic symptoms.

The Veteran went AWOL again in August 1979, not returning to 
duty until September 1979.  Service treatment records reflect 
that, upon his return, he was admitted into the 
neuropsychiatric service at Camp Pendleton.  He was 
discharged from treatment in November 1979.  The discharge 
report observes that the Veteran had experienced depression 
for the past five (5) months and had again reported not being 
able to "stand being around people."  His mood was 
described as agitated and he informed medical officers that 
he "h[e]ld conversations between parts of [his] mind."  He 
was treated with antidepressants and psychotherapy until his 
depression lifted and he returned to duty.

The record reflects that the Veteran subsequently went AWOL 
from November 1979 to April 1981 (in excess of 180 days), May 
1981 to June 1981, and August 1981 to June 1982 (in excess of 
180 days).  However, there are no service treatment records 
showing any further psychiatric treatment and his June 1982 
separation examination was normal.

In June 1982, the Veteran was notified that he was facing a 
trial by court martial.  He requested to resign for the good 
of the service and was offered a discharge under other than 
honorable conditions.  The record reflects that the Veteran 
consulted with a member of the Judge Advocate General's Corps 
and understood that such a discharge would be a bar to the 
receipt of VA benefits.  He accepted the offer with an 
understanding of the ramifications of such a discharge.

The Veteran served with the Army from March 1987 to August 
1988.  He did not report his prior service, or prior (in-
service) mental health treatment, at the time of re-
enlistment.  He went AWOL twice during his second time of 
service, but, despite also being found guilty of a serious 
offense during this period, was discharged under honorable 
conditions.  

The Veteran's post-service medical treatment records reflect 
current diagnoses of both bipolar disorder and depression.  A 
January 2005 letter from a clinical therapist at a private 
hospital observes that the Veteran has a history of 
psychiatric treatment since being discharged from service.  
The therapist provided an opinion that the Veteran was "more 
likely than not in the prodromal phase of his illness while 
he was a member of the military" and "this may be a partial 
explanation for the numerous unexcused absences" and "the 
fact that he was a soldier at the time may have been a 
mitigating factor as well."

The Veteran was afforded a VA mental disorders examination in 
November 2006.  The examiner noted review of his claims file 
and observed the history of unauthorized absences and in-
service mental health treatment.  The examination report 
reflects that the Veteran informed the examiner that he went 
AWOL for the first time because he was frustrated with his 
commanding officer and he had to leave in order to "keep 
from killing that man." The Veteran reported experiencing 
auditory hallucinations and noted that they may have existed 
prior to his active duty service.  The examiner diagnosed 
bipolar disorder with psychotic features and noted that it 
was likely that he was in the prodromal phases of either 
schizophrenia or bipolar disorder at the time of his 
unauthorized absences from active duty.  However, the 
examiner also noted that it was unlikely that the Veteran did 
not understand the consequences of his actions or that he was 
AWOL due to an irresistible impulse.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on the VA.  38 C.F.R. § 3.203(c); Duro v. Derwinski, 
2 Vet. App. 530, 532 (1992).  In short, as the Veteran's 1982 
discharge from service was determined to be under other than 
honorable conditions and no change in the character of 
discharge has been made by the service department, the 
determination with respect to the character of the Veteran's 
discharge is binding on VA.

However, as noted above, insanity is a defense to all 
statutory and regulatory bars, while compelling circumstances 
is only a defense to the statutory bar involving an AWOL 
period of at least 180 days.  38 C.F.R. § 3.12(b).  After 
careful review of the record, as well as the applicable case 
law, the Board has determined that the Veteran's behavior 
reflects that he was experiencing insanity and his appeal 
will be granted.  As the Board has determined that he has a 
defense to all statutory and regulatory bars, the Veteran's 
prior contention that his unauthorized absences were due to 
compelling circumstances is rendered moot and will not be 
discussed.

The United States Court of Appeals for Veterans Claims 
(Court) has described the definition of insanity under 38 
C.F.R. § 3.354(a) as "expansive."  Stringham v. Principi, 3 
Vet. App. 560, 561 (1992).  As noted above, an insane person 
is one who, while not mentally defective or constitutionally 
psychopathic, exhibits a more or less prolonged deviation 
from his normal method of behavior, interferes with the peace 
of society, or who has so departed (become antisocial) from 
the accepted standards of the community as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(a).  
Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail 
upon the issue.  Brown v. Brown, 5 Vet. App. 413 (1993).

The Veteran's service treatment records clearly reflect that 
he was experiencing depression at the time of his early AWOL 
periods.  However, mental status evaluation upon his return 
from his first AWOL period indicated that he did not display 
any psychotic symptoms, but he was diagnosed with probable 
schizoid personality disorder.  Following his second AWOL 
period, the Veteran was hospitalized by the neuropsychiatric 
service for over a month.

During the Veteran's receipt of in-service mental health 
treatment, he was observed to be agitated and depressed, and 
reported that he "could not stand," and had occasional 
urges to do violence to, other people.  Subsequently, he 
returned to active duty following medicinal treatment and 
therapy, and received no subsequent mental health treatment 
after his other periods of unauthorized absence (including 
his two absences in excess of 180 days).  Despite the lack of 
evidence in the service treatment records of mental health 
symptoms subsequent to his other absences, a private 
therapist and a VA examiner have opined that it was likely 
that the Veteran was in the prodromal phases of bipolar 
disorder during his first term of military service.

The Veteran's written resignation from the service, the 
opinion of the 2006 VA examiner, and an October 2007 letter 
by the Veteran, indicate that he understood the consequences 
of his actions at the time he went AWOL.  However, the Court 
has held that analyses of whether a Veteran understood right 
from wrong or was able to discern the effects of his behavior 
is not germane to a determination of whether or not he was 
insane as defined by 38 C.F.R. § 3.354(a).  Gardner v. 
Shinseki, 22 Vet. App. 415, 420 (2009).  The Court has also 
held that that mental illness is not identical to 
"insanity" (Beck v. West, 13 Vet. App. 535, 539 (2000)) and 
that there must be competent evidence establishing that an 
appellant was insane at the time of the offenses in question 
leading to the other than honorable discharge.  Zang v. 
Brown, 8 Vet. App. 246, 254 (1995).

Here, the record reflects that the Veteran experienced, and 
was diagnosed with, mental health disorders during service.  
The symptoms and impulses reported by the Veteran during his 
in-service treatment indicate both that he had become 
antisocial and lacked the adaptability to make further 
adjustment to the social customs of the military, the 
community in which he resided - characteristics listed in the 
definition of insanity at 38 C.F.R. § 3.354(a).  The Board 
finds that the Veteran's occasional impulse to harm others 
and his inability to "stand" the company of others comport 
with the definition of antisocial, as stated in VAOPGCPREC 
20-97 (developing behavior that is hostile to others in a 
manner that deviates from the social norm).  Further, 
although his separation examination was normal, two (2) 
medical opinions state that the Veteran was experiencing the 
prodromal phases of bipolar disorder during his first term of 
service; no medical opinions state otherwise.

As noted, under the "benefit-of-the-doubt" rule, where 
there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter," a claimant for Veterans 
benefits shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).  The mandate to accord the benefit 
of the doubt is triggered when the evidence has reached such 
a stage of balance.  In this matter, the Board is of the 
opinion that this point has been attained.  Because a state 
of relative equipoise has been reached in this case, the 
benefit of the doubt rule will therefore be applied.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown, 5 Vet. 
App. at 421. 

The character of the Veteran's discharge is not, due to the 
evidence that he was insane (as defined by 38 C.F.R. § 
3.354(a)) at the time of his unauthorized absences, a bar to 
benefits.  See 38 C.F.R. § 3.12(b).

ORDER

Entitlement to VA benefits, based on a period of service from 
August 1977 to July 1982, is granted.


REMAND

In regard to the claim for an increased initial rating of the 
right shoulder disability, since the Veteran appealed the 
initial rating given at the time service connection was 
established, the Board must consider the propriety of 
assigning one or more levels of rating, referred to as 
"staged" ratings, from the initial effective date forward, 
based on evidence as to the severity of disability.  See 
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

As part of the duty to assist, VA is responsible for 
gathering all pertinent records of VA treatment and making an 
effort to gather any identified private records.  The last VA 
treatment records within the claims file are dated in 2002.  
The Veteran received VA examinations of his shoulder in May 
2004, July 2004, and September 2008, but the full 2004 
examination reports do not appear in the claims file.  
Further, private treatment records reflect that the Veteran 
was referred to Loretto Hospital's physical therapy 
department in January 2007, but no records of any such 
therapy appear in the record.  The RO/AMC must attempt to 
obtain this evidence while the appeal is in remand status.

The Veteran also reported in March 2010 that he was in 
receipt of SSA disability benefits for a disability incurred 
in 1979 (presumably the service-connected shoulder as that is 
when the Veteran first reported injury thereof).  VA has a 
duty to obtain Social Security Administration (SSA) records 
when they may be relevant.  Voerth v. West, 13 Vet. App. 117, 
121 (1999).  However, no SSA records have been associated 
with the claims file.  Accordingly, the RO should contact the 
SSA and obtain, and associate with the claims file, copies of 
the Veteran's records regarding SSA benefits, including the 
complete medical records upon which any decision was based.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2009).

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the etiology, exact nature, or severity 
of a disability.  See also 38 C.F.R. § 3.159 (2009).  VA has 
the authority to schedule a compensation and pension 
examination when such is deemed necessary, and the Veteran 
has an obligation to report for that examination.

As the September 2008 VA examination report reflects that the 
Veteran's right shoulder disability is stable and does not 
require ongoing treatment, it does not appear as though an 
additional examination is necessary.  However, the Board 
observes that more than one (1) year has passed since that 
examination.  As such, if the Veteran alleges, or newly 
acquired treatment records indicate, that his disability has 
worsened, the RO/AMC must schedule him for a new examination 
to determine the current severity of the service-connected 
disability.

In specific regard to the Veteran's claim of entitlement to 
service connection for a mental disorder, the Board observes 
that its 2008 denial was premised on the denial of 
entitlement to VA benefits based on the Veteran's service 
from August 1977 to July 1982.  As the Board has herein 
granted entitlement to VA benefits, based on the period of 
service from August 1977 to July 1982, the claim for a mental 
disorder must be remanded to the RO for proper development 
and readjudication.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment that is not 
evidenced by the current record - to 
include VA treatment subsequent to 
2002, and any pertinent private 
treatment (to specifically include any 
physical therapy sought from Loretto 
Hospital).  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file.  The RO/AMC should then obtain 
these records, as well as complete VA 
examination reports from May 2004 and 
July 2004, and associate them with the 
claims folder.

2.  The RO/AMC will obtain from the SSA 
a copy of the evidence relied on in its 
decision regarding the Veteran's claim 
for disability benefits, to 
specifically include, but not limited 
to, medical records and the SSA hearing 
transcript.  Those records will be 
associated with the claims folder.

3.  The RO/AMC must take all necessary 
steps to develop the Veteran's claim of 
entitlement to service connection for a 
mental disorder. 

4.  The RO/AMC must then determine 
whether or not an additional examination 
of the Veteran's right shoulder is 
necessary to determine the current 
severity of his service-connected 
disability.  If determining that such an 
examination is necessary, the RO/AMC must 
schedule the Veteran for a VA examination 
at an appropriate location.  The 
following considerations will govern any 
examination:

a.	The entire claims folder and a 
copy of this remand must be made 
available to the examiner in 
conjunction with the examination.  
The examination report must reflect 
review of pertinent material in the 
claims folder.

b.	After reviewing the claims file 
and examining the Veteran, the 
examiner must provide current 
findings as to the severity of the 
service-connected right shoulder 
disability and list any measurements 
of range of motion.  If the examiner 
diagnoses osteoarthritis, he or she 
must provide x-ray evidence to 
support that diagnosis. 

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of pertinent evidence of record.  If 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should explain 
why and so state. 

d.	Any necessary tests or studies 
must be conducted, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  The report prepared must 
be typed.

5.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective 
action.  See 38 C.F.R. § 4.2 (2009).

6.  Thereafter, the RO/AMC must consider 
all of the evidence of record and 
readjudicate the Veteran's claims.  In 
regard to the claim for an increased 
initial evaluation for the right shoulder 
disability, the RO/AMC must consider the 
propriety of "staged" ratings based on 
any changes in the degree of severity of 
that disability.  The Veteran and his 
representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, if indicated, the case should 
be returned to the Board for appellate 
disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


